Citation Nr: 0711065	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  97-33 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed hypertension, 
to include as secondary to the service-connected bipolar 
disorder.  



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the RO.  

The Board reopened the veteran's previously denied claim in 
an August 2001 decision and remanded the claim matter to the 
RO in the same decision and also in April 2004.  

The claim on appeal was initially denied by the Board in a 
December 2005 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in October 2006, the veteran's representative 
and the Secretary of Veterans Appeals (Secretary) filed a 
joint motion to vacate and remand this case.  This motion was 
granted in an October 2006 Court order, and the case is again 
before the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the October 2006 joint motion, the veteran's 
representative and the Secretary stressed the inadequacy of a 
December 2004 VA examination, in which the examiner stated 
that the veteran had a diagnosis of hypertension for the past 
fifteen years.  

The representative and the Secretary pointed out that an 
April 1959 VA examination had revealed several elevated blood 
pressure readings and questioned the examiner's consideration 
of the history upon which the December 2004 examination 
results and opinions were predicated.  

For these reasons, the representative and the Secretary have 
called for the veteran to be afforded a new VA examination 
and etiology opinion, with a physician who has reviewed the 
claims file and considered all records, including the April 
1959 VA examination report.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with a medical doctor, 
to determine the nature and likely 
etiology of his claimed hypertension.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran has current disability manifested 
by hypertension: (1) that is 
etiologically related to his period of 
service; or (2) that was caused or 
permanently worsened as a consequence of 
his service-connected bipolar disorder.  

In rendering this opinion, the examiner 
is requested to ascertain the approximate 
date of onset of hypertension, with 
consideration given to the service 
medical records, the April 1959 VA 
examination report, and all other 
relevant medical documentation of record.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


